Motion to Withdraw Granted; Affirmed; and Memorandum Opinion filed October
11, 2012.




                                         In The


                      Fourteenth Court of Appeals

                                 NO. 14-12-00649-CV




           IN THE INTEREST OF K.M.L.H aka K.M.H., a Minor Child


                       On Appeal from the 315th District Court
                                Harris County, Texas
                         Trial Court Cause No. 2011-04282J


                        MEMORANDUM OPINION
      On July 9, 2012, the trial court signed a judgment terminating the parental rights to
the child, K.M.L.H., also known as K.M.H. Appellant, the father of the child, brings this
appeal.

      Appellant’s appointed counsel filed a brief in which she concludes the appeal is
wholly frivolous and without merit. Counsel also filed a motion to withdraw from her
representation of appellant. The brief meets the requirements of Anders v. California, 386
U.S. 738, 87 S. Ct. 1396 (1967), by presenting a professional evaluation of the record and
demonstrating why there are no arguable grounds to be advanced. See High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978). The Anders procedures are applicable to an appeal
from the termination of parental rights when an appointed attorney concludes that there
are no non-frivolous issues to assert on appeal. In re D.E.S., 135 S.W.3d 326, 329 (Tex.
App.—Houston [14th Dist.] 2004, no pet.).

       Copies of counsel’s brief and the record were delivered to appellant. Appellant
was advised of his right to examine the appellate record and file a pro se response. See
Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991); In re D.E.S., 135 S.W.3d
at 329–30. Appellant’s pro se response was due on or before September 21, 2012. As of
this date, appellant has not filed a pro se response or a request for an extension of time to
file one.

       We have carefully reviewed the record and counsel’s brief and agree the appeal is
wholly frivolous and without merit. Further, we find no reversible error in the record. A
discussion of the brief would add nothing to the jurisprudence of the state.

       Having determined that the appeal is frivolous and that the requirements of Anders
have been satisfied, we grant counsel’s motion to withdraw and affirm the trial court’s
judgment.



                                      PER CURIAM



Panel consists of Justices Frost, Christopher, and Jamison.




                                             2